 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CLAY MAULDIN,                                    No. 2:18-cv-02858 WBS CKD
12                      Plaintiff,
13          v.                                        ORDER
14   ANDREW SAUL, Commissioner of Social
     Security,
15
                        Defendant.
16

17

18          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) denying an application for disability benefits under Title II of the Social

20   Security Act (“Act”).

21          On January 29, 2020, the magistrate judge filed findings and recommendations herein

22   which contained notice to the parties that any objections to the findings and recommendations

23   were to be filed within fourteen days. Defendant has filed objections. The court has reviewed the

24   file and finds the findings and recommendations to be supported by the record and by the

25   magistrate judge’s analysis. The court agrees with the magistrate judge’s determination that the

26   administrative law judge did not specifically “identify the testimony that was not credible, and

27   specify what evidence undermines the claimant’s complaints.” See Treichler v. Comm’r of Soc.

28   Sec., 775 F.3d 1090, 1102-03 (9th Cir. 2014). The court further agrees with the magistrate
                                                      1
 1   judge’s recommendation that the case be remanded for further proceedings because “the record as

 2   a whole creates serious doubt as to whether the claimant is, in fact, disabled within the meaning

 3   of the Social Security Act.” See Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014).

 4            IT IS HEREBY ORDERED that:

 5            1. Plaintiff’s motion for summary judgment (ECF No. 14) is granted;

 6            2. The Commissioner’s cross-motion for summary judgment (ECF No. 17) is denied; and

 7            3. This matter is remanded for further proceedings consistent with these findings and

 8   recommendations.

 9   Dated: March 26, 2020

10

11

12

13

14

15

16   2/mauldin2858.jo_cjra

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
